Citation Nr: 1332252	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  10-13 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran served on active duty from September 1977 to December 1977. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia which in part, declined to reopen the Veteran's claims of service connection for a bilateral hearing loss disability. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the May 2008 rating decision, the RO failed to reopen the Veteran's claim for service connection for bilateral hearing loss as new and material evidence had not been submitted.  In his April 2010 substantive appeal (VA Form 9), he checked the box requesting a hearing before the Board.

A hearing was scheduled for January 14, 2013.  However, prior to the scheduled hearing, the Veteran's representative in a correspondence received by VA on January 9, 2013, requested a continuance of the hearing as the Veteran and his representative had not yet been provided with a copy of the claims file.  The Veteran's representative requested a postponement of the hearing in order for VA to provide a copy of the claims file and for them to have time to prepare for the hearing.

As the Veteran has requested to postpone and reschedule the hearing and has provided good cause for this prior to when that hearing was to occur, his claim must be remanded to reschedule his hearing.  38 C.F.R. § 20.700 (2012).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board hearing at the RO in accordance with applicable procedures.  The Veteran should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2012).  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


